Timothy Yeales plaint. agt Robert Bronsdon Deft in an action of the case for refuseing to give unto the sd Yeales either a deed of Sale for or possession of a parcel of Land Lying in the North end of Boston neere Merrys point which sd parcell of Land the sd Yeales bought of the sd Bronsdon and hath paid him for and yet through the sd Bronsdons Neglect cannot make improvement of which is greatly to the plaints damage with all other due damages &.c. . . . The Jury . . . found for the Defendt costs of Court.